        Case 4:82-cv-00866-DPM Document 5729 Filed 04/27/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

LITTLE ROCK SCHOOL DISTRICT                                                          PLAINTIFF

V.                                   NO. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT NO. 1, ET AL.                                                           DEFENDANTS

EMILY McCLENDON, ET AL.                                                         INTERVENORS


                      APRIL 30, 2021 FACILITIES STATUS REPORT

       Pulaski County Special School District for its updated report to the Court states:

       To the extent that previous subheadings are not apropos to this report, because there is no

new information to report as regards to them, they are not being repeated.

                                     PROGRESS REPORT

                                       Mills High School

       1.      On April 22, 2021, PCSSD provided notice to Intervenors of its intention to move

forward with proposing a new building on the Mills University High School campus to house the

Driven Program (the “Notice”). See Letter, attached hereto as Exhibit 1.

       2.      This potential expenditure on facilities may be considered alongside the facilities

expenditures in other parts of the district. See comparison of facility construction projects since

the implementation of Plan 2000, attached hereto as Exhibit 2.

       3.      The Notice was sent to Intervenors in the time and manner prescribed by Section

H(3) of Plan 2000.

       4.      PCSSD’s general position on its facilities spending is set out in its Brief in

Support of its Motion for Unitary Status (Doc. 5622, pp. 47-55), and its Brief in Support of its

Motion in Limine on Facilities (Doc. 5620). To summarize, the parties had an agreement over a


                                                1
        Case 4:82-cv-00866-DPM Document 5729 Filed 04/27/21 Page 2 of 4




stipulation that was to “make PCSSD fully constitutional” upon the construction of a new Mills

High School for $50 million and the conversion of Mills Middle School for $5 million (Doc.

5084, pp. 3-4). Ms. Powell commented on this stipulation. (Doc. 5087). The Court approved this

stipulation. (Doc. 5091). At the July 2020 trial, PCSSD offered argument and evidence to defend

its reliance on the joint stipulation and prove that it had followed through on its end of the

bargain. The construction of a facility for the Driven program and/or the ROTC program was not

a part of the facilities stipulation, so the Intervenors lack a basis upon which to insist on any

particular action with regard to those projects. See (Doc. 5084).

       5.      To the extent that any construction project is nonetheless undertaken, and subject

to the understanding that it is a project above and beyond the action required by the joint

stipulation, PCSSD intends to keep the Court appraised of progress until declared unitary.

Similarly, PCSSD provided Intervenors with the Notice.

       6.      Providing Intervenors with the Notice, and informing the Court of same, are steps

taken by PCSSD subject to and without waiving its objections and legal argument outlined in

Paragraphs 4 and 5 above.

                                     Maumelle High School

       7.      The April 22, 2021, Notice described above also announced PCSSD’s intention to

move forward with proposing a new track and field at Maumelle High School. See Exhibit 1.

       8.      The reasons for this project are explained in the Notice.

       9.      The arguments and legal position set out in Paragraphs 2, 3, 4, 5, and 6 above

apply equally to this proposal, and those Paragraphs are adopted herein by reference and asserted

fully as to the Notice of a new track and field at Maumelle High School.




                                                 2
        Case 4:82-cv-00866-DPM Document 5729 Filed 04/27/21 Page 3 of 4




                                    Sylvan Hills High School

       10.     The Performing Arts Center is largely complete, and SHHS is waiting for a

certificate of occupancy from the City of Sherwood.

       11.     The Multi-Purpose Arena is complete, and SHHS now has a certificate of

occupancy from the City of Sherwood.

       12.     There are other components of the SHHS project that remain ongoing.

       13.     As previously reported in February, the project as a whole is under the

$65,000,000 budget. (Doc. 5727, ⁋ 4; Doc. 5690, p. 28; Doc. 5318, p. 1).

       14.     As explained on the August 4, 2020 facilities tour while at Sylvan Hills High

School, the current iteration of the SHHS project is a scaled back version of an initial design,

because at some point between design and construction the projected costs escalated and were

expected to exceed the $65,000,000 budget. Because the completed or nearly completed portions

of the SHHS project have been under budget, PCSSD is now considering how to best use the

under budget funds to continue the ongoing construction and expansion project on the SHHS

campus.

                                    Robinson Middle School

       15.     Construction of the new sewer plant previously reported (Doc. 5690, p. 2) has

begun and is approximately 95% complete.

                                          Future Reports

       Unless the Court directs otherwise, PCSSD proposes to utilize the same reporting format

as this and the previous reports.




                                               3
Case 4:82-cv-00866-DPM Document 5729 Filed 04/27/21 Page 4 of 4




                            Devin R. Bates (2016184)
                            M. Samuel Jones III (76060)
                            Amanda G. Orcutt (2019102)
                            MITCHELL, WILLIAMS, SELIG,
                              GATES & WOODYARD, P.L.L.C.
                            425 West Capitol Avenue, Suite 1800
                            Little Rock, Arkansas 72201
                            Telephone: (501) 688-8800
                            Facsimile: (501) 688-8807
                            sjones@mwlaw.com
                            dbates@mwlaw.com

                            and

                            Jay Bequette
                            Cody Kees
                            Bequette Billingsley & Kees, P.A.
                            425 West Capitol Ave., Suite 3200
                            Little Rock, Arkansas 72201
                            Telephone: (501) 374-1107
                            Facsimile: (501) 374-5092
                            Mobile: (501 590-4500
                            jbequette@bbpalaw.com
                            ckees@bbpalaw.com

                            Attorneys for Pulaski County Special
                            School District




                               4
